         Case 1:20-cv-02579-BCM Document 15 Filed 10/21/20 Page 1 of 2




                                                                    October 21, 2020
Via ECF Only
United States District Judge John G. Koeltl
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. John G. Koeltl:

       The undersigned represents the Plaintiff in the above-referenced matter, and am regretfully
writing to inform your Honor of Defendant’s extreme delay in conducting depositions.

       On May 8, 2020, your Honor issued a Case Management Order providing the following
schedule:
       - Fact Discovery to be completed by September 8, 2020 (on consent of all parties)
       - Expert Disclosures to be completed by November 11, 2020
       - All Discovery End Date December 11, 2020
       - Dispositive Motions by January 15, 2021
       - Pretrial Orders/Motions in Limine by February 5, 2021
       - Trial Ready by February 19, 2021

       On May 20, 2020, Plaintiff served Defendant with a Request for Documents and Notice of
Deposition. On May 26, 2020, Defendant served its Rule 26 Disclosures, which did not annex any
documents or records. After several calls/emails to counsel, Defendant finally served its discovery
responses on August 27, 2020. Since then, Plaintiff has been trying to schedule Defendant’s
deposition per Plaintiff’s Notice, and Defendant finally contacted my office on October 21st to
schedule same. Importantly, Defendant has not served Plaintiff with any discovery demands nor
noticed the deposition of Plaintiff to date.

       While Plaintiff can appreciate the difficulties of working under the conditions presented by
COVID-19, Plaintiff has provided as much latitude to Defendant as can reasonably be
accommodated. For months, Plaintiff emailed and called Defendant, and even under the threat of
court intervention Defendant continued to ignore Plaintiff’s efforts to schedule defendant’s
deposition. Defendant finally reached out earlier today, advised that they are not producing the
witness I asked for, and offered dates for which I am no longer available. Counsel also advised
         Case 1:20-cv-02579-BCM Document 15 Filed 10/21/20 Page 2 of 2




that Defendant intends on serving discovery demands more than 5 months after the Case
Management Order.

        Defendant has demonstrated a complete disregard of this Court’s Case Management Order
as well as Plaintiff’s efforts to move this case forward in a timely manner. As such, Plaintiff
respectfully requests that this Court direct Defendant to immediately produce Michael Zerby for a
deposition on November 23rd or 24th as that is now my earliest availability to conduct the
deposition. Plaintiff further requests that this Court issue an order precluding Defendant from
serving any document/information requests and conducting the deposition of Plaintiff as
Defendant has not served any demands for same to date.

       Finally, Plaintiff respectfully requests that this Court issue a 60-day extension of the current
discovery schedule to afford Plaintiff the time and opportunity to complete this deposition and
make any necessary expert disclosures. No prior adjournment requests have been made.

       Thank you very much for your time and attention to this matter.



                                                               Respectfully,

                                                               Jack Glanzberg, Esq.
